Exhibit 10.7




AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT




This Amendment to Amended Employment Agreement (as defined below) (the
“Amendment”), dated March 12, 2009, is by and between Glowpoint, Inc., a
Delaware corporation (“Glowpoint”), and Michael Brandofino (the “Employee”).
 Capitalized terms used but not otherwise defined in this Amendment will have
the meanings set forth in the Amended Employment Agreement.




WHEREAS, Employee and Glowpoint entered into an Amended and Restated Employment
Agreement as of July 1, 2004, as amended May 15, 2007 and June 26, 2007
(collectively, the “Amended Employment Agreement”);




WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) requires employment agreement provisions that are nonqualified plans of
deferred compensation under Code Section 409A to satisfy certain provisions of
Code Section 409A and the regulations thereunder (the “Section 409A
Provisions”);




WHEREAS, Glowpoint and the Employee wish to satisfy the Section 409A Provisions
prior to a vesting event and avoid the tax consequences of a failure to satisfy
the Section 409A Provisions upon or after a vesting event; and




WHEREAS, the Employee wishes to revise the terms of his covenant not to compete,
and Glowpoint is willing to make these revisions.

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Amended Employment Agreement and this Amendment, the parties further amend the
Amended Employment Agreement as follows:

1.

Section 2.2(a) of Amended Employment Agreement.  The following sentence is added
to the end of Section 2.2(a) of the Amended Employment Agreement effective as of
January 1, 2009: “The Company shall pay the incentive compensation no later than
March 15 of the calendar year following the calendar year for which the Employee
earned the incentive compensation.”




2.

Section 2.2(b) of Amended Employment Agreement.  The following sentence is added
to Section 2.2(b) of the Amended Employment Agreement effective as of January 1,
2009:  “The Company shall pay the bonus to the Employee within thirty days after
consummation of the Sale.”




3.

Section 3.3 of Amended Employment Agreement.  The second and third sentences of
Section 3.3 of the Amended Employment Agreement are deleted, and replaced with
the following sentences effective as of January 1, 2009:  “Such severance shall
be paid as salary continuation in accordance with the Company’s regular payroll
practices commencing with the payroll period ending immediately after the
thirtieth day after the date of the Employee’s





--------------------------------------------------------------------------------

separation from service as defined under the Section 409A Provisions (the
“Separation From Service”).  The Company shall pay the severance only if the
Employee also incurs a Separation From Service.  If the Employee is terminated
without Cause, or Resigns for Good Reason, or dies, and also incurs a Separation
From Service, Employee will also be entitled to one year of accelerated vesting
on the Options to be granted pursuant to this Agreement.”




4.

Section 6.1 of Amended Employment Agreement.  Section 6.1 of the Amended
Employment Agreement, Non-Competition, is hereby deleted in its entirety and
replaced with the following: “During the term of this Agreement, and for 12
months after the termination of Employee's employment with the Company for any
reason, unless mutually agreed otherwise by the Employee and the Company,
Employee shall not, directly or indirectly, work as an employee, consultant,
agent, principal, partner, manager, officer, or director for the following
entities: Iformata Communications, BT Conferencing/Wireone, Nortel Telepresence,
Cisco CROS or York Telecom.”  




5.

Entire Agreement.  This Amendment is the final, complete, and exclusive
Amendment between the parties relating to the subject matter hereof, and
supersedes all prior or contemporaneous proposals, understandings,
representations, warranties, promises, and other communications, whether oral or
written, relating to such subject matter.  Unless specifically amended by this
Amendment, all the provisions of the Amended Employment Agreement remain
unchanged and continue in full force and effect.  If any provision of the
Amended Employment Agreement, as further amended by this Amendment, is held by a
court of competent jurisdiction to be unenforceable, the remaining provisions
will be unaffected and remain in effect.




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.




Glowpoint, Inc.

 

 

By:  /s/ Joseph Laezza

 

/s/ Michael Brandofino

Name: Joseph Laezza

Title: President

 

Michael Brandofino









